                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT, SR.,

                       Plaintiff,
                                                                      2:18-cv-00667-JB-KRS
v.

DESTINEE MOORE; RAYMOND SMITH;
GEO CORP; LCCF; M. VALERIANO;
STACEY BEAIRD; KATHERINE BRODIE;
P. VALDEZ;T. FOSTER; and GERMAN
FRANCO,

                       Defendants.


                        ORDER GRANTING MOTION TO EXTEND

       THIS MATTER comes before the Court on Plaintiff’s motion to extend time to file a

reply to the Martinez reports filed by Defendants. (Doc. 44). On December 11, 2019 and

January 2, 2020, Plaintiff filed a response and a supplement (Docs 46; 48), which the Court

considered in submitting its Proposed Findings and Recommended Disposition. (Doc. 60).

Defendants either did not oppose Plaintiff’s motion or did not respond to it. The Court makes

this order to clarify the record that the Court accepted Plaintiff’s submissions as timely filed and

considered them accordingly.

       IT IS, THEREFORE, ORDERED the Plaintiff’s motion to extend (Doc. 44) is

GRANTED.


                                                      ___________________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
